Dismissed and Opinion Filed September 17, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01285-CV

        HAPPY STATE BANK D/B/A GOLDSTAR TRUST COMPANY, Appellant
                                  V.
                 GREATER CORNERSTONE CHURCH, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10675

                             MEMORANDUM OPINION
                        Before Justices Stoddart, Whitehill, and Boatright
                                   Opinion by Justice Stoddart

       Before the Court is appellant’s voluntary motion to dismiss this appeal. We grant the

motion. Pursuant to rule 42.1(a)(1), this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE

171285F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 HAPPY STATE BANK D/B/A                              On Appeal from the 134th Judicial District
 GOLDSTAR TRUST COMPANY,                             Court, Dallas County, Texas
 Appellant                                           Trial Court Cause No. DC-17-10675.
                                                     Opinion delivered by Justice Stoddart.
 No. 05-17-01285-CV         V.                       Justices Whitehill and Boatright
                                                     participating.
 GREATER CORNERSTONE CHURCH,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee GREATER CORNERSTONE CHURCH recover its costs
of this appeal from appellant HAPPY STATE BANK D/B/A GOLDSTAR TRUST COMPANY.


Judgment entered this 17th day of September, 2018.




                                             –2–